internal_revenue_service p o box cincinnati oh release number release date date date legend x location y dollars amount z dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable you will provide an educational scholarship to one recipient annually to be used for qualifying expenses such as tuition fees and course related expenses including books supplies and equipment the scholarship is open to all incoming college freshman in the x area who will be attending a nonprofit college description of your request you were formed to help children and adolescents through transitions you are adding a scholarship program to help with the transition from high school to college letter catalog number 58263t applicants will fill out an application and submit an essay outlining their qualifications for the scholarship and their reasons for applying for the scholarship applicants should have a gpa of or higher and involvement in volunteer activities information about acceptance to and plans to attend a nonprofit college or university an official transcript and letters of reference for volunteer work or extracurricular activities should also be included with the application the scholarship will be in the amount of y dollars or z dollars per semester and will be given directly to the college or university the recipient attends the recipient is required to maintain a gpa to continue to be eligible for scholarship and must provide a transcript each semester that will be reviewed by the selection committee scholarships will not be renewable past the second semester of the recipient’s freshman year the scholarship will be publicized through your website and social media you will also mail out scholarship applications to local high school guidance counselors you will select the scholarship recipient based on merit and financial need additionally the recipient will be selected in a non-discriminatory fashion in regards to racial preference information contained in the scholarship application including gpa will be verified with the appropriate high school staff prior to disbursing scholarship funds the scholarship selection committee is made up of the four members of your board_of directors you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58263t the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t sincerely
